tax_exempt_and_government_entities_division department of the treasury internal_revenue_service n w24200 tower place suite waukesha wi date number release date uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number iv you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter3610 catalog number iv sincerely sunita lough director eo examinations thank you for your cooperation enclosures publication publication form_6018 report of examination envelope letter catalog number iv form 886a name oftaxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx issues revocation of an organization granted exemption under sec_501 c facts the events for the purposes of promoting the was granted tax-exempt status under sec_501 c in june of 19xx culture and heritage the is a membership_organization that conducts various cultural the internal_revenue_service conducted an examination of the form_990 for the year ending december 20xx in examining the form_990 the irs determined that the organization received of its gross_receipts from investments the investment_income received by the organization was derived from interest and dividends based on the information analyzed by the internal_revenue_service in examining the form_990 filed for the year ending december 20xx an information_document_request was sent to the requesting financial information for the years ending december 20xx and 20xx and detailed information of the organization's activities for the years ending december 20xx 20xx and 20xx forms filed for the years ending december 20xx and 20xx provide that investment_income in each year totaled more than a representative of the organization confirmed that the organization had received the information_document_request however the organization has not provided a response to the information_document_request the information_document_request has gone unanswered for more than days revproc_1971_17 and public law provide that social clubs exempt under sec_501 can receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status the investment_income received by the for the years ending december 20xx 20xx and 20xx substantially exceeds the amount allowable for social clubs exempt under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a i n arne of taxpayer department of the treasury - internal reyenue service explanation of items schedule no or exhibit year period ended december 20xx december 20xx december 20xx sec_501 c states in specifying attributes for exemption clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c further expounds upon sec_501 by indicating that a club engaging in business is not operated exclusively for pleasure recreation or social purposes an example given by the regulation to indicate the presence of a business operation included the solicitation of public patronage by advertisement revrul_1966_149 c b provides that a social_club is not exempt from federal_income_tax under sec_501 of the code where it regularly derives a substantial part of its income from nonmember sources such as dividends and interest public law -pl date this public law places a limit on the amount of investment_income that a social_club exempt under sec_501 c can receive without jeopardizing its exempt status government's position public law places a limit on the amount of investment_income that a social_club exempt under sec_501 c can receive without jeopardizing its exempt status the amount of investment_income received by years ending december 20xx 20xx and 20xx is more than this percentage far exceeds the amount allowable under sec_501 c in each of the the regarding their level of investment_income however no response was provided to the internal_revenue_service by the was given a chance to review and respond to the findings it is thus the internal revenue service's position that the meet the requirements for exempt status does not form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a i n arne oft axpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx december xx december xx taxpayer's position the has not provided a response conclusion all the facts have been considered and it's been determined that the has not met the requirements for exempt status under sec_501 the january 20xx the date the material_change in exempt status was noted exempt status should therefore be revoked effective the effect of this revocation is that the organization is required to file forms with the internal_revenue_service for the years ending december 20xx onward form 886-a rev department of the treasury- internal_revenue_service page -3-
